Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
	Claims 1, 3-12, 14-15, 18-19, 22-26, 28-30 and 32-33 are pending.
	Claims 5-11 and 18-19, 22, 26, 28-30 and 32-33 have been withdrawn from consideration.
	Claims 1, 3-4, 12, 14-15 and 23-25 are examined on the merits in the present office action.

Examiner’s comment
	While not indefinite, it is noted that several claims are excessively long, e.g. claim 11. The applicant is encouraged to consider revising the claims to claim the invention more succinctly to increase the clarity of the claims.

Withdrawn rejections
	The rejection of claims 1-4 under 35 USC 101 is withdrawn in light of amendments made by the applicant.
	The rejection of claims 1-4 under 35 USC 112(b) is withdrawn in light of amendments made by the applicant. 

Claim interpretation
	Claim 14 is dependent on cancelled claim 13; therefore, claim 14 is being interpreted as dependent on claim 12 because claim 13 had previously been dependent on claim 12.

Claim Rejections - 35 USC § 112
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is dependent on claim 13, which has been cancelled by the applicant. Claim 14 may be amended to be dependent on a pending claim, modified to be an independent claim or cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 12, 14-15 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuya (Yabuya et al. Euphytica. 98:163-167. 1997) in view of Nakamura (Nakamura et al. Plant Biotechnology. 32: 108-117. 2015), Brazier-Hicks (Brazier-Hicks and Edwards. Metabolic Engineering. 16: 11-20. 2013) and Ueyama (Ueyama et al. Plant Science. 163(2):253-263. 2002) and taken with evidence from Casas (Casas et al. Frontiers in plant science. 5(440): 1-11. September 8th, 2014) and Schmitzer (Schmitzer and Stampar. ISHS Acta Horticulturae 870: V International Symposium on Rose Research and Cultivation. 2010). 
An embodiment of claim 1 includes a method for creating a transformed rose plant with a delphinidin-type anthocyanin and a flavone C-glycoside coexisting in a cell of the rose plant wherein the flavone C-glycoside is selected from the group consisting of flavone 6-C-glucoside, flavone 8-C-glucoside, and a combination thereof and the transformation is carried out by introducing into a rose cell a flavone synthase (FNS) gene, a flavone C-glucosyltransferase (CGT) gene, a flavonoid 3’,5’-hydroxylase (F3’5’H) gene and a methyltransferase gene.
Claim 3 is drawn to the method according to claim 1, wherein the flavone C-glycoside is apigenin 6-C-glucoside and/or luteolin 6-C-glucoside.  
	Claim 4 is drawn to the method of claim 1 wherein the delphinidin-type anthocyanin is selected from the group consisting of malvidin 3,5-diglucoside, delphinidin 3,5-diglucoside, petunidin 3,5-diglucoside, acylated anthocyanins, and combinations thereof being introduced into the cell of the rose plant.
Independent claim 12 is drawn to a transformed rose plant with a delphinidin-type anthocyanin and flavone C-glycoside coexisting in a cell of a plant as a result of an F2H, CGT, FDH and MT genes or homologues thereof.
	Claim 14 is drawn to the plant of claim 13, wherein the flavone C-glycoside is apigenin 6-C-glucoside and/or luteolin 6-C-glucoside.  
Claim 15 is drawn to the plant of claim 12, wherein the delphinidin-type anthocyanin is selected from the group consisting of malvidin 3,5-diglucoside, delphinidin 3,5-diglucoside, petunidin 3,5-diglucoside, acylated anthocyanins, and combinations thereof.
Claim 23 is drawn to the plant of claim 12 having a flower color belonging to the Blue group or Violet-Blue group of the RHS color chart. 
Claim 24 is drawn to a propagule, part of a plant, tissue or cell of the plant of claim 12.
Claim 25 is drawn to a cut flower of the plant of claim 12 or a processed product created from the cut flower.
Nakamura teaches a method of transformation of a rose plant resulting in the rose producing delphinidin-type anthocyanins malvidin, petunidin and delphinidin by expressing an F3’5’H gene and a methyltransferase gene (A3’5’OMT) (page 115, right column, paragraph 2). 
Nakamura does not teach a method of creating a transformed rose plant that has a flavone C-glycoside co-existing in a cell of a rose plant that has a delphinidin-type anthocyanin nor transforming a rose plant to express an F2H, CGT and FNS gene. 
Brazier-Hicks teaches a plant expressing F2H and CGT gives rise to hydroxyflavanone-C-glucoside intermediates which are then dehydrated to generate either 6C- or 8C-glucosylflavones (third-to-last sentence of the paragraph bridging pages 11 and 12); also known as flavone-6C-glucoside and flavone-8C-glucoside, respectively as well as isovitexin and vitexin, respectively (Fig. 1). Casas states that apigenin-6-C-glucoside and its isomer, apigenin-8-C-glucoside are also known as isovitexin and vitexin, respectively (page 2, left column, paragraph 2).
Ueyama teaches expressing a flavone synthase (FNSII) in a plant (page 257, right column, paragraph of section 3.3).
Yabuya teaches a plant with delphinidin-type anthocyanins malvidin, petunidin and delphinidin in addition to the flavone isovitexin existing in a cell of a plant (page 164, left column, paragraph 2). Yubuya teaches that the bluing effect on the flower color of the bluish purple cultivars of I. ensata was caused at least in part by the copigmentation between the delphinidin-type anthocyanins and the flavone isovitexin (page 165, right column, paragraph 2).
Regarding claim 23, Yubuya teaches that the bluing effect on the flower color of the bluish-purple cultivars of I. ensata was caused at least in part by the copigmentation between the delphinidin-type anthocyanins and the flavone isovitexin (page 165, right column, paragraph 2). One would expect the flower of Nakamura, which expresses delphinidin-type anthocyanins, modified as taught by Brazier-Hicks to express the flavone isovitexin would have a bluish purple flower belonging to the blue group or violet-blue group of the RHS color chart.
Regarding claims 24-25, Nakamura provides that plant petals were processed to produce anthocyanins (page 112, left column, paragraph 3).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Nakamura to transform a rose to additionally express apigenin-6-C-glucoside as taught by Brazier-Hicks in order to produce a plant that has flowers with both delphinidin-type anthocyanins and a flavone C-glucoside because Yabuya teaches that co-pigmentation of both the delphinidin-type anthocyanins malvidin, petunidin and delphinidin in combination with apigenin-6-C-glucoside, a flavone C-glucoside also known as isovitexin, produces a blueish purple colored flower (page 165, right column, paragraph 2).  Ueyama teaches that suppression of FNS made the flower color paler, so it would have been obvious to increase expression (abstract). One would have been motivated to make a flower that co-expresses delphinidin-type anthocyanins malvidin, petunidin and delphinidin in combination with apigenin-6-C-glucoside, a flavone C-glucoside also known as isovitexin because Nakamura teaches that roses, carnations and chrysanthemums do not naturally produce delphinidins (paragraph bridging pages 110-111). One would have reasonably expected the resulting flower to make a bluer flower because Yabuya teaches the coexpression of delphinidin-type anthocyanins malvidin, petunidin and delphinidin in combination with apigenin-6-C-glucoside, a flavone C-glucoside also known as isovitexin, results in bluish-purple flowers (page 165, right column, paragraph 2).

Applicant’s arguments
	The applicant has argued that the rejection under 35 USC 103 is improper because obviousness requires a suggestion of all limitations in a claim and that the newly amended claim 1 requires at least either an FNS, CGT, F3’5’H and a MT gene “Set I” or an F2H, CGT, FDH, F3’5’H and an MT gene “Set II”. It is noted that these are the limitations defining invention groups II and III set forth by the Requirement for Restriction filed on 4/30/2021 to which the applicant elected group I on 6/25/2021. 
	This argument has been fully considered but it is not persuasive. Claim 1 had not previously required either “Set I” or “Set II” genes. The rejection under 35 USC 103 above now addressed the amended claim limitations.
	The applicant argues on pages and 5 and 6 of the remarks filed 1/21/2022 that because a plant had not previously recombinantly produced C-glycosides and therefore it could not have been expected that the resultant plant would have a blue-hued flower color. 
	This argument has been fully considered but it is not persuasive. The Federal Circuit Court found that “Obviousness does not require absolute predictability of success. Indeed, for many inventions that seem quite obvious, there is no absolute predictability of success until the invention is reduced to practice.” In re O’Farrell, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988). Further, the applicant has not claimed the transformed rose would have a blue-hued flower color.
	
Conclusion
Claims 1, 3-4, 12, 14-15 and 23-25 remain rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663